Citation Nr: 1032454	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-37 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right ankle disorder.

2.  Entitlement to service connection for left ankle disorder.  

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin





INTRODUCTION

The Veteran served on active duty from January 1980 to July 1980.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2005 by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The issue of entitlement to service connection for right ankle 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
Veteran does not have a left ankle disorder.

2.  The preponderance of the medical evidence shows that the 
Veteran does not have a back disorder.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).

2.  A back disorder was not incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were 
accomplished in a May 2005 letter, which were provided before the 
adjudication of the Veteran's claims.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues decided herein has been obtained.  The 
Veteran's service and VA treatment records have been obtained, 
and he has not indicated there are any additional records VA 
should seek to obtain on his behalf.  Additionally, the Veteran 
has declined a hearing related to his claims.  The Veteran has 
not been afforded a VA medical examination related to his left 
ankle and back disabilities because there is no medical evidence 
reflecting he currently any such disabilities.  Therefore, the 
VA's duty to provide an examination has not been triggered.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(a).  Therefore, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the Veteran's claims, and no further assistance to 
develop evidence is required.

Service Connection Regulations

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  If a chronic disorder, such as arthritis, is 
manifest to a compensable degree within one year after separation 
from service, the disorder may be presumed to have been incurred 
in-service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Background and Analysis

The Veteran maintains that while on active duty he was treated 
for ankle and back related symptoms.  See Veteran's Statement in 
Support of Claim, May 16, 2005.  Although not explicitly conveyed 
in any particular communication, the Board makes the logical 
inference that the Veteran contends that respective in-service 
ankle and back symptoms and treatment caused, and/or are related 
to, currently claimed left ankle and back disorders.  Id.  
Nevertheless, the Veteran has not identified any record, as would 
reflect the current presence of a left ankle or back disability.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting, a 
current disability must be present at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim).

The Veteran's service treatment records reflect his treatment for 
lower back pain in January 1980, resulting in diagnosed mild 
lower back strain, and his February 1980 treatment for bilateral 
ankle edema, resulting in diagnosed Achilles tendonitis.  
Although he elected to forgo a separation examination, on a May 
1980 Service Disposition Form (DA Form 2496), the Veteran 
indicated that there were no significant change in his medical 
condition since his last physical examination, which was his 
November 1979 enlistment examination, that showed no relevant 
abnormality.

As an initial matter, the Board has noted and considered the 
Veteran's opinion (as gleaned from a liberal construction of his 
various statements) that his currently claimed left ankle and 
back disorders are related to military service, to include in-
service ankle and back symptoms and treatment.  Nevertheless, the 
Veteran's statements alone are not enough to support his claims, 
as he lacks the necessary medical training and expertise to 
provide a competent medical opinion, diagnosing the respectively 
claimed disorders or to relate any in-service diagnosis to any 
currently diagnosed disorder.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  What is more, the Board 
acknowledges the Veteran's contention that he has reported back 
and ankle symptoms to VA medical professionals; however, the VA 
treatment records associated with the claims folder reflect 
complaints for many conditions, but are notably absent of any 
left ankle or back related complaints and/or treatment.  See 
Veteran's Appeal to the Board of Veterans' Appeals (VA Form 9), 
November 15, 2006

In any service connection claim, competent medical evidence and 
opinions are highly probative in establishing service connection.  
In the present matters, no medical evidence of record indicates 
that the Veteran has a current diagnosis of either a left ankle 
or back disorder.  What is more, the Veteran has sought medical 
treatment on numerous occasions; however, there are no post 
service treatment records documenting any left ankle or back 
complaints and/or treatment.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held that 
a service connection claim must be accompanied by evidence that 
establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Here, there is an absence of proof of the claimed disabilities, 
and a basis upon which to establish service connection has not 
been presented.  Therefore, the Veteran's respective appeals are 
denied.


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a back disorder is denied.




REMAND

Upon reviewing the evidence of record, the Board finds that 
additional development efforts are necessary, with respect to the 
Veteran's service connection claim for a right ankle disorder.  

The Veteran's service treatment records dated in February 1980, 
reflect complaints of right ankle edema, diagnosed Achilles 
tendonitis.  See Service Emergency Medical Record, February 3, 
1980.  Although there is no post service record of any right 
ankle complaints until 2006, given the documented in-service 
complaint, and a documented post service complaint, an 
examination should be provided to ascertain whether any current 
disability had its onset in service.  

In addition, it appears that further right ankle related 
treatment records may exist that have not been associated with 
the claims folder, including right ankle emergency medical 
treatment records and more recent VA right ankle treatment 
records.  See VA Outside Medical Record (Other), July 11, 2006; 
VA Treatment Addendum, February 23, 2006.  Therefore, VA should 
undertake an effort to attempt to obtain the aforementioned 
records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran, to 
ascertain the private medical facility(ies), 
if any, at which he received right ankle 
related treatment, to include any emergency 
medical treatment in February 2006  Utilizing 
the information provided by the Veteran, the 
AMC/RO should undertake all appropriate 
efforts to attempt to obtain these records.  
All development efforts should be in 
writing and associated with the claims 
folder.

2.  The AMC/RO should request copies of any 
records related to right ankle treatment of 
the Veteran from the VA Medical Center in 
Knoxville, Tennessee, dated since February 
2006.  Any negative response should be in 
writing, and associated with the claims 
folder.

3.  Upon completion of the aforementioned 
development efforts and any obtained 
records, and/or negative response, are 
associated with the claims folder, the 
Veteran should be scheduled for appropriate 
VA examination, to determine the etiology of 
any right ankle disorder.  The claims folder 
should be made available to and reviewed by 
the examiner before the examination.  The 
examiner should record the full history of 
the right ankle disorder, including the 
Veteran's own account of the etiology of his 
disability, and specifically comment as to 
the likelihood that a current right ankle 
disorder, if any is diagnosed, is related to 
service or any service connected disorder.  
The examiner should specifically comment on 
whether there is any relationship between any 
current disability and the noted February 
1980 in-service ankle treatment.  The 
examiner should provide a rationale for all 
opinions given.

4.  The AMC/RO should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefit sought on 
appeal may now be granted.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


